DETAILED ACTION

Status of Claims

This action is in reply to the application filed on 07/16/2020.
Claims 1-20 are currently pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2020/0183744 A1) in view of Sundarrajan et al. (US 2007/0288224 A1).

Claims 1 and 9:
Kim discloses the limitations as shown in the following rejections:
launching a plurality of base (template) virtual machines (workers – “lightweight virtualization containers” (¶0008) into a virtual machine pool and based on the initial number (preset allowable limit) prior to launching an application (function service) (see at least ¶0071-0077, 0089-0091, 0182-0186, 0008);  “pre-creates template workers so as to process worker execution preparation loads in a distributed manner before a worker allocation request for executing a function occur” (¶0071).
allocating initial resources (e.g. minimal resource capacity) to a portion of the base virtual machines…loading core program packages (base runtime image) into the portion of the base virtual machines (see at least ¶0031, 0074, 0182, 0101). “a template worker 510 may be a temporary worker in a middle step, which is configured in accordance with a base-runtime image and minimal resource capacity so that the template worker can be used in common in all functions” (¶0074).
Kim discloses a virtual instance manager creates the template workers based on a predetermined worker limits but does not describe a virtual machine pool manifest includes an initial number of virtual machines to launch and/or a virtual machine resource definition.
Sundarrajan, however, discloses an analogous “method of maintaining a pool of pre-created virtual machines (¶0019)…virtual machines are pre-created in a grid. For example, a virtual machine can be instantiated at a grid node (e.g., before a request for it is received) as a pre-created virtual machine” (¶0040) which employs (¶0092-0094; 0049-0052) a virtual machine pool manifest (configuration file) includes an initial number of virtual machines to launch and a virtual machine resource definition: “configuration file can contain configuration entries, such as the name and network address of the grid agent, number of virtual machines to be configured at the grid node, the resource allocation values to be used in a tiny configuration (¶0092)…read default (e.g., creation) configuration of VM from configuration file and create a VM” (¶0094)
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine Kim’s worker precreation method with Sundarrajan’s tiny VM precreation configuration to reduce resources consumed by the pre-created VMs in the pool (Sundarrajan ¶0055, 0073-0074).

Claims 5 and 13:
The combination of Kim/Sundarrajan discloses the limitations as shown in the rejections above. Kim further discloses there are workers other than the template workers (other than the portion of the base virtual machines) which are placed in “an inactive ready state, in which resources are not allocated” (¶0094) (wait configuration) in at least ¶0093-0096, 0124-0126, 0202, 0232).

Claims 6 and 14:
The combination of Kim/Sundarrajan discloses the limitations as shown in the rejections above. Kim further discloses wherein allocating the initial resources is based on a resource assignment pattern (¶0084-0086, 0115-0119, 0190-0194).

Claims 2-3 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2020/0183744 A1) in view of Sundarrajan et al. (US 2007/0288224 A1) in further view of Reque et a. (US 2016/0164797 A1).

Claims 2 and 10:
The combination of Kim/Sundarrajan discloses the limitations as shown in the rejections above. Kim further discloses assigning the application to a first base virtual machine from the portion of the base virtual machines into an application life cycle manager (virtual instance manager)…launching the application in the first base virtual machine; and executing the application in at least ¶0165-0169, 0195-0200. But Kim’s template workers are homogeneous and the combination of Kim/Sundarrajan does not specifically disclose the assigning…based on an application type relating to the application.
Reque, however, discloses an analogous “warming pool…of pre-initialized and pre-configured virtual machine instances that may be used to service incoming user code execution requests” (¶0039), including assigning…based on an application type relating to the application
“The warming pool manager 130 may pre-configure the virtual machine instances in the warming pool 130A, such that each virtual machine instance is configured to satisfy at least one of the operating conditions that may be requested or specified by the user request to execute program code on the virtual compute system 110. In one embodiment, the operating conditions may include program languages in which the potential user codes may be written. For example, such languages may include Java, JavaScript, Python, Ruby, and the like…operating conditions specified in the request may include: the amount of compute power to be used for processing the request; the type of the request (e.g., HTTP vs. a triggered event); the timeout for the request (e.g., threshold time after which the request may be terminated); security policies (e.g., may control which instances in the warming pool 130A are usable by which user); and etc.” (¶0042).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify Kim/Sundarrajan’s worker pool in accordance with Reque’s warming pool to significantly reduce startup time (Reque ¶0021) to a greater variety of applications with diverse requirements.

Claims 3 and 11:
The combination of Kim/Sundarrajan/Reque discloses the limitations as shown in the rejections above. Reque further discloses wherein assigning the application to the first base virtual machine is also based on the initial resources allocated to the first base virtual machine (see at least ¶0036, 0046, 0058-0063).




Claims 4 and 12:
The combination of Kim/Sundarrajan/Reque discloses the limitations as shown in the rejections above. The combination of Kim/Sundarrajan/Reque further discloses wherein launching the application comprises: loading an application logic relating to the application (Kim: function file; Reque: user code), wherein the application logic includes injection points; attaching the injection points to receptors (execution environment) included in the first base virtual machine; Kim (¶0165-0168) and Reque (¶0050-0053). And Reque discloses reassigning resources to the first base virtual machine based on a resource information relating to the application (Reque ¶0058-0061).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2020/0183744 A1) in view of Sundarrajan et al. (US 2007/0288224 A1) in further view of Xu et al. Adaptive Function Launching Acceleration in Serverless Computing Platforms).

Claims 7 and 15:
The combination of Kim/Sundarrajan discloses the limitations as shown in the rejections above. Kim does not specifically disclose the base image of the common environment includes a Java runtime environment.
Xu, however, discloses (pg. 9, Abstract; pg. 10, sect. II-A; pg. 13, sect. IV-B) an analogous Adaptive Container Pool Scaling Strategy (ACPS) wherein the pre-configured runtime environment includes a Java runtime environment:
“In ACPS, we initialize a container pool in which the containers are pre-launched and the runtime environment is pre-configured. The containers in the container pool are classified according to the language of the function it executes (e.g., JAVA, Python). The fine-grained container pool does not set the runtime environment of all languages in a single container. Thus, the runtime environments of different classified containers are different. Moreover, the number of containers of different classifications in the container pool can be adaptively scaled. The ACPS allows the platform to take containers directly from the container pool. The ACPS reduces the container launching time and the runtime environment setting time” (pg. 13, sect. IV-B).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify Kim/Sundarrajan to employ Xu’s ACPS because it “reduces the container launching time and the runtime environment setting time” (pg. 13, sect. IV-B).

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2020/0183744 A1) in view of Sundarrajan et al. (US 2007/0288224 A1) in further view of Morabito et al. (Lightweight Virtualization as Enabling Technology for Future Smart Cars).

Claims 8 and 15:
The combination of Kim/Sundarrajan discloses the limitations as shown in the rejections above. Claim 8 recites wherein the application is an in-vehicle application, which is arguably a non-limiting characterization of the environment the invention is intended to operate. But for completeness of record, Examiner notes that It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to apply Kim/Sundarrajan to in-vehicle application workloads because container-based virtualization platforms, such as that of Kim, represent a viable and efficient solution for smart car applications as evidenced by Morabito (pg. 1238, Abstract; pg. 1244-1245, sect. V).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2020/0183744 A1) in view of Wagner et al. (US 2016/0092250 A1).

Claim 17:
Kim discloses the limitations as shown in the following rejections:
A system for pre-pooling virtual machine components (“lightweight virtualization containers” (¶0008) prior to application startup, the system comprising: a memory; a processor; a storage having stored thereon computer executable program code (FIG. 20-21; ¶0008, 0243-0245); 
a virtual machine pool manager (worker pool manager) configured to launch a plurality of base virtual machines (template workers) into a virtual machine pool, the virtual machine pool manager further configured to allocate initial resources to the base virtual machines and load core program packages onto the base virtual machines; (see at least ¶0031, 0071-0077, 0089-0091, 0182-0186, 0247-0250); “a template worker 510 may be a temporary worker in a middle step, which is configured in accordance with a base-runtime image and minimal resource capacity so that the template worker can be used in common in all functions” (¶0074).
an application life cycle manager (worker scaler, virtual instance manager) configured to assign applications (function service) to the base virtual machines (¶0165-0169, 195-0200); 
Kim does not specifically disclose an application package manager configured to install and update the applications.
Wagner, however, discloses an analogous system configured to manage a “warming pool…of pre-initialized and pre-configured virtual machine instances that may be used to service incoming user code execution requests” (¶0031), and including versioning and deployment manager configured to install and update the applications (user code) (¶0049-0052; FIG. 1).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine Kim with Wagners warming pool and deployment manager to increase the stability and security of the deployed functions (Wagner ¶0051-0052).

Claim 18:
The combination of Kim/Wagner discloses the limitations as shown in the rejections above. Kim further discloses there are workers other than the template workers (portion of the base virtual machines) which are placed in “an inactive ready state, in which resources are not allocated” (¶0094) (wait configuration) in at least ¶0093-0096, 0124-0126, 0202, 0232).

Claim 19:
The combination of Kim/Wagner discloses the limitations as shown in the rejections above. Kim further discloses wherein allocating the initial resources is based on a resource assignment pattern (¶0084-0086, 0115-0119, 0190-0194).

Claim 20:
The combination of Kim/Wagner discloses the limitations as shown in the rejections above. Wagner further discloses wherein the applications allocated to the base virtual machines are also based on the initial resources allocated to the base virtual machines (see at least Wagner ¶0028, 0031-0035).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
The following are directed to VM pool management systems: US 20180129524 A1, US 20080201711 A1, “Mitigating Cold Starts in Serverless Platforms - A Pool-Based Approach”.
“A Feather-weight Virtual Machine for Windows Applications” compares OS level and system level VM architectures.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Paul Mills whose telephone number is 571-270-5482.  The Examiner can normally be reached on Monday-Friday 11:00am-8:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente can be reached at 571-272-3652.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/P. M./
Paul Mills
06/10/2022

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196